  Case 14-02585         Doc 75     Filed 02/06/19 Entered 02/06/19 09:15:14              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-02585
         Gilbert B Izzo Jr
         Debbie J Izzo
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/28/2014.

         2) The plan was confirmed on 06/10/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/10/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $60,505.00.

         10) Amount of unsecured claims discharged without payment: $260,100.88.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-02585       Doc 75        Filed 02/06/19 Entered 02/06/19 09:15:14                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $25,182.00
       Less amount refunded to debtor                            $282.00

NET RECEIPTS:                                                                                    $24,900.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,871.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,009.29
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,880.29

Attorney fees paid and disclosed by debtor:                 $1,129.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC               Unsecured      6,976.00       6,976.68         6,976.68        565.21        0.00
AMERICAN GENERAL FINANCE         Secured             0.00           NA               NA            0.00       0.00
AMERICAN GENERAL FINANCE         Secured             0.00           NA               NA            0.00       0.00
Attorney Robert J Schmit         Unsecured      1,207.00            NA               NA            0.00       0.00
BANK OF AMERICA                  Unsecured    110,000.00            NA               NA            0.00       0.00
BILL ME LATE                     Unsecured      3,217.00            NA               NA            0.00       0.00
CAPITAL ONE NA                   Unsecured         505.00        550.03           550.03          44.56       0.00
Care Center                      Unsecured         259.00           NA               NA            0.00       0.00
CAVALRY PORTFOLIO SERVICES LLC   Unsecured     16,400.00            NA               NA            0.00       0.00
CAVALRY SPV I                    Unsecured      2,762.00       2,797.56         2,797.56        226.64        0.00
CERASTES LLC                     Unsecured      1,605.00       1,652.00         1,652.00        133.83        0.00
Chase                            Unsecured      1,528.00            NA               NA            0.00       0.00
Choice Recovery                  Unsecured         104.00           NA               NA            0.00       0.00
DELL FINANCIAL SERVICES          Unsecured         902.00           NA               NA            0.00       0.00
DISCOVER BANK                    Unsecured      6,657.00       6,657.56         6,657.56        539.35        0.00
GALLEON HOLDINGS                 Secured        1,221.00            NA               NA            0.00       0.00
Global Netwk                     Unsecured      2,709.00            NA               NA            0.00       0.00
HOME DEPOT                       Unsecured      6,976.00            NA               NA            0.00       0.00
MOMA FUNDING LLC                 Unsecured      4,441.00       4,441.12         4,441.12        359.79        0.00
MOMA FUNDING LLC                 Unsecured      3,248.00       3,248.31         3,248.31        263.16        0.00
PRA RECEIVABLES MGMT             Unsecured         215.00        215.57           215.57          17.46       0.00
PRA RECEIVABLES MGMT             Unsecured         980.00      1,036.41         1,036.41          83.96       0.00
PRA RECEIVABLES MGMT             Secured        4,014.00       8,580.40         4,014.00      4,014.00     209.66
PRA RECEIVABLES MGMT             Unsecured      7,381.00            NA          4,566.40        369.94        0.00
PRA RECEIVABLES MGMT             Unsecured      5,046.00       4,973.18         4,973.18        402.90        0.00
QUANTUM3 GROUP LLC               Unsecured      1,000.00       1,057.55         1,057.55          85.68       0.00
SHELLPOINT MORTGAGE SERVICING    Unsecured     28,563.00            NA               NA            0.00       0.00
SHELLPOINT MORTGAGE SERVICING    Secured              NA       9,017.56         9,017.56      9,017.56        0.00
SHELLPOINT MORTGAGE SERVICING    Secured      155,000.00    174,755.38       183,772.94            0.00       0.00
TD BANK USA                      Unsecured         741.00        741.12           741.12          60.04       0.00
US DEPT OF EDUCATION             Unsecured     41,112.00     46,361.64        46,361.64       3,755.94        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-02585         Doc 75     Filed 02/06/19 Entered 02/06/19 09:15:14                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim        Claim         Claim        Principal       Int.
Name                               Class    Scheduled     Asserted      Allowed         Paid          Paid
US DEPT OF EDUCATION            Unsecured      2,895.00      3,190.41      3,190.41        258.47         0.00
WELLS FARGO BANK NA             Unsecured      7,548.00      7,548.83      7,548.83        611.56         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal               Interest
                                                          Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                               $183,772.94              $0.00                   $0.00
      Mortgage Arrearage                               $9,017.56          $9,017.56                   $0.00
      Debt Secured by Vehicle                          $4,014.00          $4,014.00                 $209.66
      All Other Secured                                    $0.00              $0.00                   $0.00
TOTAL SECURED:                                       $196,804.50         $13,031.56                 $209.66

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $96,014.37           $7,778.49                  $0.00


Disbursements:

       Expenses of Administration                           $3,880.29
       Disbursements to Creditors                          $21,019.71

TOTAL DISBURSEMENTS :                                                                      $24,900.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-02585         Doc 75      Filed 02/06/19 Entered 02/06/19 09:15:14                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
